Opinion by
Keefe, J.
At the trial plaintiff's witness testified that the film in question was taken by the customs official to the technicolor laboratory for development and after it was processed the footage was determined on a measuring machine; that he received from the laboratory three sections each of 4,661 screen feet of film, each having a waste footage of 38 feet; and that in terms of linear footage, the screen footage would be three times 4,661, or 13,983 feet, including the waste footage. The inspector’s report disclosed that the 16,227 linear feet shown on the permit was given him by “Technicolor,” presumably the laboratory, after running the film through their measuring machine, and that such footage included parts which were cut out and discarded. The provision under which duty was assessed is for photographic film negatives, exposed but not developed, and does not provide that duty should be assessed only upon the good portions thereof. It was held that there was nothing in the record to establish that duty should have been taken upon a smaller footage than that used by the collector. The presumption of correctness of the collector’s action not having been overcome, the protest was overruled.